DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
The applicant must elect one of the following semiconductor devices:
Species I: Image sensor embodiment of Fig. 3A including specific configuration of layers (111/113/114) as shown.
Species II: Image sensor embodiment of Fig. 3B including distinct configuration of layers (111/113/114) and deep trench isolation (DTI) configured as shown.
Species III: Image sensor embodiment of Fig. 3C including distinct configuration of layers (111/113/114/117) and deep trench isolation (DTI) as shown.
Species IV: Image sensor embodiment of Fig. 3D including distinct configuration of layers (111/113/114) and deep trench isolation (DTI) as shown.
Species V: Image sensor embodiment of Fig. 6A including distinct configuration of layers (111/113/114/117), photodiode (PD; 112), and transistor (TX) as shown.
Species VI: Image sensor embodiment of Fig. 6B including distinct configuration of layers (111/113/114/117), deep trench isolation (DTI), photodiode (PD; 112), and transistor (TX) as shown.
Species VII: Image sensor embodiment of Fig. 7A including distinct configuration of layers (111/113/114/117), photodiode (PD; 112), and transistor (TX) as shown.
Species VIII: Image sensor embodiment of Fig. 7B including distinct configuration of layers (111/113/114/117), deep trench isolation (DTI), photodiode (PD; 112), and transistor (TX) as shown.
Species IX: Image sensor embodiment of Fig. 8A including distinct configuration of layers (111/113/114/117), photodiode (PD; 112), and transistor (TX) as shown.
Species X: Image sensor embodiment of Fig. 8B including distinct configuration of layers (111/113/114/117), deep trench isolation (DTI), photodiode (PD; 112), and transistor (TX) as shown.

Distinctness
The species are independent or distinct because the different image sensor embodiments, as identified by applicant’s associated drawings, above exhibit mutually exclusive configurations of at least: dark current suppression layers 111, a photodiodes 112, an anti-reflective films 113, a light shield grids 114, planarization layers 115, and deep trench isolations DTI.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, the instant application does not identify which claims, if any, are generic to all disclosed species.

Burden of Examination
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
a) The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
b) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
c) The prior art applicable to one invention would not likely be applicable to another invention (this is evidenced at least by the identified ten Species I-X, which all exhibit disparate structural configurations involving mutually exclusive arrangements of layers 111/113/114/115/117).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Co-Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892



/Matthew E. Gordon/Primary Examiner, Art Unit 2892